IN THE SUPREME COURT OF THE STATE OF DELAWARE

  ALONZO MORRIS,                           §
                                           §   No. 320, 2021
        Defendant Below,                   §
        Appellant,                         §
                                           §
        v.                                 §   Court Below–Superior Court
                                           §   of the State of Delaware
  STATE OF DELAWARE,                       §
                                           §   Cr. ID No. 1206005058 (N)
        Plaintiff Below,                   §
        Appellee.                          §


                           Submitted: November 1, 2021
                            Decided: November 4, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After careful consideration of the notice to show cause and the appellant’s

responses, it appears to the Court that:

      (1)    On October 12, 2021, the appellant, Alonzo Morris, filed a notice of

appeal from two Superior Court orders—dated September 20, 2021, and October 5,

2021—denying his motions for transcripts at State expense. The Senior Court Clerk

issued a notice directing Morris to show cause why this appeal should not be

dismissed based on this Court’s lack of jurisdiction to hear an interlocutory appeal

in a criminal matter. In his responses to the notice to show cause, Morris asserts that

he needs the guilty plea colloquy transcript in order to pursue relief in the Superior
Court. Morris also claims that the Superior Court mischaracterized his motions as

requesting transcripts at State expense because Morris has made his own financial

arrangements to pay for the transcripts. We note that Morris need not move to obtain

transcripts if he intends to pay for their preparation. He may, as he represents that

he has done, simply make payment arrangements with the court reporter’s office to

obtain the transcripts that he desires. The Superior Court’s orders denying Morris’s

motions for transcripts at State expense did not affect Morris’s ability to

independently pay for and obtain transcripts.

       (2)     In any event, the Superior Court’s September 20, 2021 and October 5,

2021 orders denying Morris’s motions for transcripts are not subject to review at this

time because they are interlocutory orders.1 Under the Delaware Constitution, only

a final judgment may be reviewed by the Court in a criminal case.2 “An order

constitutes a final judgment where it leaves nothing for future determination or

consideration.”3 The motions for transcripts reflect that Morris seeks the transcripts

to supplement a motion for collateral review and a petition for an extraordinary writ.

The Superior Court docket reflects that, to date, no motions or petitions are pending

in Morris’s case. To the extent that Morris seeks transcripts at State expense in

connection with the future filing of a motion for collateral review or a petition for


1
  Davis v. State, 2014 WL 4243634, at *1 (Del. Aug. 26, 2014).
2
  Del. Const. art. IV, § 11(1)(b).
3
  Robinson v. State, 704 A.2d 269, 271 (Del. 1998) (internal quotation marks and citation omitted).
                                                2
an extraordinary writ, if Morris is unsuccessful on the merits of such a motion or

petition, he may then appeal to this Court for a review of that final judgment as well

as the interlocutory ruling relating to the denial of a request for transcript at State

expense.4 At this point in time, however, the Court lacks jurisdiction to consider

Morris’s interlocutory appeal.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                                      BY THE COURT:

                                                      /s/ Tamika R. Montgomery-Reeves
                                                                  Justice




4
    Christopher v. State, 2009 WL 2841191, at *1 (Del. Sept. 4, 2009).
                                                 3